Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jose Antonio Nieves appeals the district court’s order denying Nieves’ motion to reconsider the court’s prior order granting his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction. As the district court was without authority to reconsider its ruling on Nieves’ § 3582(c)(2) motion, United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010), we affirm the district court’s order denying relief on his motion for reconsideration. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED